—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 4, 1994, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance *892benefits because he voluntarily left his employment without good cause.
Claimant was employed as a food service worker. He informed the employer that he would be returning to school and could only work part-time. Subsequently, it was agreed that claimant would be replaced as the job was a full-time position. Although claimant left employment, he did not enter school and was consequently available for full-time employment. We find that these facts support the Board’s decision that claimant voluntarily left his employment without good cause.
Cardona, P. J., Mikoll, Mercure, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.